1
2                                                    JS-6
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an                 Case No.: 5:18-cv-02232-MWF-SPx
     individual,
13                                         ORDER DISMISSAL WITH
14   Plaintiff,                            PREJUDICE

15   v.
16
     RIC’S MEDICAL PLAZA
17   PHARMACY, a business of
18   unknown form; ARMANDO
     FRANCO AND ANNA A.
19   FRANCO, husband and wife as joint
20   tenants; and DOES 1-10, inclusive,

21                  Defendants.
22
23
24
25
26
27
28
                                    ORDER
                           DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Ric’s Medical
3    Plaza Pharmacy, Armando Franco and Anna A. Franco (“Defendants”), the Court
4    hereby enters a dismissal with prejudice of Plaintiff’s Complaint in the above-
5    entitled action, in its entirety. Each party shall bear his or its own costs and
6    attorneys’ fees.
7          IT IS SO ORDERED.
8
     DATED: February 27, 2019
9
10
                                       UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
                                    [PROPOSED] ORDER
                                DISMISSAL WITH PREJUDICE
